Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 6, and 8-18 are pending.
Claims 1, 6, and 8-18 are rejected.
Claims 1, 6, 9-10, are amended.
Claims 2-5 and 7 are canceled.
Claims 16-18 are new. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, and 8-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1, 6, and 8-11, and 14-15 are directed toward a system (i.e. machine) and claims 12-13 directed toward a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1 and 11-15 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A system for use in evaluating a clinical guideline, comprising: a guideline data interface configured to access guideline data defining a non-transitory machine readable version of the clinical guideline in the form of a decision tree encoded in at least one Boolean expression providing a standardized patient diagnosis comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity; a patient data interface configured to access patient data stored on a non-transitory electronic health record; a processor configured to: extract the biomedical quantity from the patient data stored on the non-transitory electronic health record using an ontology which defines concepts and their relationships in a medical domain of the clinical guideline and which thereby relates the variable to the decision rule to the patient data, wherein the ontology comprises one or more view parameters which define the view, wherein the processor is configured to generate the view based on the one or more view parameters; generate display data for display to the user, wherein the display data is indicative of the biomedical quantity and/or an outcome of an evaluation of the decision rule on the basis of the biomedical quantity; if the biomedical quantity cannot be extracted from the patient data using the ontology, automatically generate the display data to present a view of the patient data to the user to enable the user to determine the biomedical quantity from the view, wherein the view comprises a geometric model included in the patient data, wherein the geometric model is rendered with a geometry specific to the patient and a predetermined camera pose”.
The limitations of access guideline data defining a machine readable version of the clinical guideline in the form of a decision tree providing a standardized patient diagnosis comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity; access patient data; extract the biomedical quantity from the patient data using an ontology which defines concepts and their relationships in a medical domain of the clinical guideline and which thereby relates the variable to the decision rule to the patient data, wherein the ontology comprises one or more view parameters which define the view; generate the view based on the one or more view parameters; generate display data for display to the user, wherein the display data is indicative of the biomedical quantity and/or an outcome of an evaluation of the decision rule on the basis of the biomedical quantity; if the biomedical quantity cannot be extracted from the patient data using the ontology, automatically generate the display data to present a view of the patient data to the user to enable the user to determine the biomedical quantity from the view, wherein the view comprises a geometric model included in the patient data, wherein the geometric model is rendered with a geometry specific to the patient and a predetermined camera pose, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions —in this case the aforementioned steps recite a process of access, extract, generate, and display, which is properly interpreted as a “personal behavior”), that a doctor should determine when evaluate clinical guideline compliance for patient care, e.g., see MPEP 2106 04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Additionally, claim 11 recites: “A workstation or imaging apparatus comprising the system according to claim 1”.
The limitations of recited in claim 1 and now claim 11, access guideline data defining a machine readable version of the clinical guideline in the form of a decision tree providing a standardized patient diagnosis comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity; access patient data; extract the biomedical quantity from the patient data using an ontology which defines concepts and their relationships in a medical domain of the clinical guideline and which thereby relates the variable to the decision rule to the patient data, wherein the ontology comprises one or more view parameters which define the view; generate the view based on the one or more view parameters; generate display data for display to the user, wherein the display data is indicative of the biomedical quantity and/or an outcome of an evaluation of the decision rule on the basis of the biomedical quantity; if the biomedical quantity cannot be extracted from the patient data using the ontology, automatically generate the display data to present a view of the patient data to the user to enable the user to determine the biomedical quantity from the view, wherein the view comprises a geometric model included in the patient data, wherein the geometric model is rendered with a geometry specific to the patient and a predetermined camera pose, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions —in this case the aforementioned steps recite a process of access, extract, generate, and display, which is properly interpreted as a “personal behavior”), that a doctor should determine when evaluate clinical guideline compliance for patient care, e.g., see MPEP 2106 04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Additionally, claim 12 recites: “A system for displaying geometric models comprising: a non-transitory computer readable medium further comprising non-transitory ontology data defining a machine readable version of an ontology, a processor, accessing the machine readable version of an ontology performing the following operations: defining concepts and their relationships in a medical domain of a clinical guideline, wherein the ontology comprises one or more view parameters which define a view of a geometric model, and displaying the view of the geometric model to a user”.
The limitations of defining concepts and their relationships in a medical domain of a clinical guideline, wherein the ontology comprises one or more view parameters which define a view of a geometric model, and displaying the view of the geometric model to a user, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of defines, which is properly interpreted as a “personal behavior”}, that a doctor should determine when evaluating clinical guideline compliance for patient care, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in farther detail below.
Additionally, claim 13 recites: “A system automatically applying clinical guidelines comprising: a non-transitory computer readable medium further comprising non-transitory guideline data defining a machine readable version of a clinical guideline in the form of a decision tree comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity, and wherein the variable is identified in the guideline data in accordance with an ontology which defines concepts and their relationships in a medical domain of the clinical guideline; a processor, accessing the machine readable version of an ontology performing the following operations: receiving a measured biomedical quantity; and applying the clinical guideline to the measured biomedical quantity”.
The limitations of a non-transitory computer readable medium further comprising non-transitory guideline data defining a machine readable version of a clinical guideline in the form of a decision tree comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity, and wherein the variable is identified in the guideline data in accordance with an ontology which defines concepts and their relationships in a medical domain of the clinical guideline; a processor, accessing the machine readable version of an ontology performing the following operations: receiving a measured biomedical quantity; and applying the clinical guideline to the measured biomedical quantity, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of identified, which is properly interpreted as a “personal behavior”), that a doctor should determine when evaluating clinical guideline compliance for patient care, e.g. see MPEP 2106.04(a)(2). Any imitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Additionally, claim 14 recites: “A method for use in evaluating a clinical guideline, the method comprising: accessing guideline data defining a non-transitory machine readable version of the clinical guideline in the form of a decision tree encoded in at least one Boolean expression providing a standardized patient diagnosis comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity; accessing patient data; the method further comprising, using a processor: extracting the biomedical quantity from the patient data stored on a non-transitory electronic health record using an ontology which defines concepts and their relationships in a medical domain of the clinical guideline and which thereby relates the variable of the decision rule to the patient data, wherein the ontology comprises one or more view parameters which define the view, wherein the processor is configured to generate the view based on the one or more view parameters; generating display data for display to the user, wherein the display data is indicative of the biomedical quantity and/or an outcome of an evaluation of the decision rule on the basis of the biomedical quantity; and if the biomedical quantity cannot be extracted from the patient data using the ontology, automatically generating the display data to present a view of the patient data to the user to enable the user to determine the biomedical quantity from the view, wherein the view comprises a geometric model included in the patient data, wherein the geometric model is rendered with a geometry specific to the patient and a predetermined camera pose”.
The limitations of accessing guideline data defining a machine readable version of the clinical guideline in the form of a decision tree providing a standardized patient diagnosis comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity; accessing patient data; extracting the biomedical quantity from the patient data using an ontology which defines concepts and their relationships in a medical domain of the clinical guideline and which thereby relates the variable of the decision rule to the patient data, wherein the ontology comprises one or more view parameters which define the view, generate the view based on the one or more view parameters; generating display data for display to the user, wherein the display data is indicative of the biomedical quantity and/or an outcome of an evaluation of the decision rule on the basis of the biomedical quantity; and if the biomedical quantity cannot be extracted from the patient data using the ontology, automatically generating the display data to present a view of the patient data to the user to enable the user to determine the biomedical quantity from the view, wherein the view comprises a geometric model included in the patient data, wherein the geometric model is rendered with a geometry specific to the patient and a predetermined camera pose, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of accessing, extracting, generating, display, and determine, which is properly interpreted as a “personal behavior}, that a doctor should determine when evaluating clinical guideline compliance for patient care, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional dementia” and wall be discussed in further detail below.
Additionally, clan 15 recites “A non-transitory computer readable medium comprising non-transitory data representing instructions arranged to cause a processor system to perform the method according to claim 14”.
The limitations recited in claim 14 and now in claim 15 recite accessing guideline data defining a machine readable version of the clinical guideline in the form of a decision tree providing a standardized patient diagnosis comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity; accessing patient data; extracting the biomedical quantity from the patient data using an ontology which defines concepts and their relationships in a medical domain of the clinical guideline and which thereby relates the variable of the decision rule to the patient data, wherein the ontology comprises one or more view parameters which define the view, generate the view based on the one or more view parameters; generating display data for display to the user, wherein the display data is indicative of the biomedical quantity and/or an outcome of an evaluation of the decision rule on the basis of the biomedical quantity; and if the biomedical quantity cannot be extracted from the patient data using the ontology, automatically generating the display data to present a view of the patient data to the user to enable the user to determine the biomedical quantity from the view, wherein the view comprises a geometric model included in the patient data, wherein the geometric model is rendered with a geometry specific to the patient, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of accessing, extracting, generating, display, and determine, which is properly interpreted as a “personal behavior}, that a doctor should determine when evaluating clinical guideline compliance for patient care, e.g. see MPEP 2106.04(ai(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below,
Dependent claims 6, 8-10, and 16-18 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 11-15. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1, 6, and 8-18 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “guideline data interface”, “machine readable version”, “patient data interface”, “processor”, “workstation”, “non-transitory electronic health record”, and “computer readable medium”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1 and pages 11-12, of the present specification, and see further MPEP 2106.05(f), MPEP 2106.05(h), and MPEP 2106.05(g).
Additionally, dependent claims 6, and 8-10, and 16-18 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1 and 11-15, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 6, 8-10, and 16-18 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1 and 11-15, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1, 6, and 8-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered. Regarding the 35 U.S.C. 112(b) Rejection, Examiner finds that Applicant’s amendments and arguments persuasive. Therefore, the 35 U.S.C 112(b) Rejection is withdrawn.
Regarding the 35 U.S.C. 103 Rejection, Examiner finds Applicant’s arguments persuasive. Barnes does not teach “data defining a machine-readable version of a clinical guideline in the form of a decision tree comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity, and wherein the variable is identified in the guideline data in accordance with an ontology which defines concepts and their relationships in a medical domain of the clinical guideline”. Therefore, the 35 U.S.C. 103 Rejection is withdrawn.
Regarding the 35 U.S.C 101 Rejection, Applicant argues the claims do not recite the abstract idea and that Examiner has not analyzed dependent claims 6 and 8-10. Examiner respectfully disagrees. The steps of accessing, extract, generate, and generate are all steps that can be performed by a person but merely links/automates these processes using generic computer tools. Further the dependent claims also appear to merely link the abstract idea to a tech environment by leveraging existing technology (sensors) to obtain data (extra-solution activity) and doesn’t appear to recite any indicators evidencing an integration of the abstract idea into a practical application. Therefore, the 35 U.S.C 101 Rejection is maintained. 
	Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 331-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                                                                                                                                                                    

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686